UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ANGELA HOFFMAN et al.,                          :
                                                :
               Plaintiffs,                      :   Civil Action No.:    08-1924 (RMU)
                                                :
               v.                               :   Re Document Nos.: 7, 15, 16
                                                :
DISTRICT OF COLUMBIA et al.,                    :
                                                :
               Defendants.                      :

                                 MEMORANDUM OPINION

               DENYING THE DISTRICT OF COLUMBIA’S MOTION TO QUASH AND
                    DENYING THE PLAINTIFFS’ MOTION FOR SANCTIONS
                       AND REQUEST FOR A SHOW CAUSE HEARING

                                      I. INTRODUCTION

       This matter is before the court on the motion of the defendant District of Columbia (“the

District”) to quash service and the plaintiffs’ related motion for sanctions and request for a show

cause hearing. For the reasons discussed below, the court denies both motions and denies the

plaintiffs’ request for a show cause hearing.



                     II. FACTUAL & PROCEDURAL BACKGROUND

       The plaintiffs commenced this action on November 6, 2008, alleging that agents of the

Metropolitan Police Department and the Drug Enforcement Agency conducted an unlawful

search of their residence. See generally Compl. The plaintiffs have asserted a variety of

statutory and common law causes of action based on this purportedly illegal search. See id.

¶¶ 37-82. On November 26, 2008, the plaintiffs submitted an Amended Complaint, adding the

District as a defendant to the action. See generally Am. Compl.
       On December 5, 2008, the plaintiffs attempted to effect service of their Amended

Complaint on the District by mailing copies of the summons, complaint and initial order to

Mayor Adrian Fenty, D.C. Attorney General Peter Nickles and Assistant Attorney General

Darlene Fields (designated agent for the Attorney General). See Pls.’ Opp’n, Ex. A at 1-3.

These individuals were specifically named as the intended recipients in the address boxes of the

mailings sent by the plaintiffs. Id. The packages were sent through the United States Postal

Service via first class certified mail, return receipt requested. Id. In addition, the plaintiffs paid

for “Restricted Delivery,” a service offered by the Postal Service which requires its couriers to

deliver designated packages only to the individuals specifically named as the intended recipients

or to persons expressly authorized to receive packages on behalf of the named recipient. Id.

       On January 14, 2009, the District moved to quash service, alleging that the plaintiffs had

failed to properly serve the District. See generally Def.’s Mot. to Quash. The plaintiffs opposed

the District’s motion and filed a motion for sanctions, alleging that the District had committed

fraud on the court by attempting to quash service. See generally Pls.’ Mot. for Sanctions.

       On February 24, 2009, as the District’s motion to quash service was pending, the

plaintiffs requested that the clerk’s office enter default against the District. Id. at 11. The clerk’s

office declined the plaintiffs’ request. Id. at 12. The plaintiffs now request that the court hold a

show cause hearing, “wherein the [clerk’s office] provide the legal basis for [its] decision,”

insinuating that the District somehow improperly influenced the clerk’s office not to enter

default. Id.




                                                   2
                                         III. ANALYSIS

                           A. The District’s Motion to Quash Service

                  1. Legal Standard for Service on the District of Columbia

       Federal Rule of Civil Procedure 4(j)(2) provides that:

       A state, a municipal corporation, or any other state-created governmental
       organization that is subject to suit must be served by: (A) delivering a copy of the
       summons and of the complaint to its chief executive officer; or (B) serving a copy
       of each in the manner prescribed by that state’s law for serving a summons or like
       process on such a defendant.

FED. R. CIV. P. 4(j)(2).

       Under D.C. law, service of process upon the District is governed by Superior Court Rule

4(j)(1), which provides that

       Service shall be made upon the District of Columbia by delivering . . . or mailing
       (pursuant to paragraph (c)(3)) a copy of the summons, complaint and initial order
       to the Mayor of the District of Columbia (or designee) and the Corporation
       Counsel [now the Attorney General] of the District of Columbia (or designee).
       The Mayor and the Corporation Counsel may each designate an employee for
       receipt of service of process by filing a written notice with the Clerk of the
       [Superior] Court.

D.C. SUP. CT. CIV. R. 4(j)(1). Paragraph (c)(3) of the rule provides that service “may be effected

by mailing a copy of the summons, complaint and initial order to the person to be served by

registered or certified mail, return receipt requested.” Id. 4(c)(3). In construing the requirements

of Rule 4(j)(1), the D.C. Court of Appeals has held that a plaintiff does not effect proper service

on the District if the papers mailed to the Mayor and Attorney General are signed for by

employees not specifically designated to receive service of process. Eldridge v. District of

Columbia, 866 A.2d 786, 787 (D.C. 2004).




                                                 3
                 2. The Court Denies the District’s Motion to Quash Service

       Relying principally on Eldridge, the District contends that although the plaintiffs mailed

the required papers to the proper officials in conformity with the Superior Court rules, the fact

that the papers were signed for by employees of the Mayor and the Attorney General rather than

the officials themselves renders the plaintiffs’ attempts at service ineffective. See generally

Def.’s Mot to Quash; Def.’s Reply. The plaintiffs respond that they have fully complied with the

service requirements prescribed by D.C. law. See generally Pls.’ Opp’n.

       This precise issue was recently addressed by another court in this district in a case related

to the instant dispute. See Gresham v. District of Columbia, No. 09-0029 (Apr. 29, 2009) (Mem.

Order) (Robertson, J.). Like the plaintiffs here, the plaintiff in Gresham attempted to effect

service by mailing copies of the summons and complaint to Mayor Fenty and Assistant Attorney

General Fields via first class mail, return receipt requested, with restricted delivery. Id. at 2-3.

Judge Robertson held that the plaintiff had properly effected service, despite the fact that the

plaintiffs’ papers were signed for by employees not specifically designated to accept service,

noting that the plaintiff had fully complied with the procedures for effecting service on the

District under D.C. law. Id. at 4-5. Furthermore, Judge Robertson distinguished the D.C. Court

of Appeals’ ruling in Eldridge, reasoning that

       [Eldridge] is silent about whether the plaintiff in that case named the official
       designees in the address box of the return receipt form, as plaintiff’s counsel did
       here, and I am unwilling to assume that he did. The Eldridge court relied heavily
       on the reasoning that ‘the District of Columbia is subject to many lawsuits,’ and
       that ‘[t]he Mayor and the Corporation Counsel must be put on notice when a
       lawsuit is filed against the District,’ and that ‘the Mayor and the Corporation
       Counsel receive an enormous amount of mail.’ These are valid concerns, but they
       are fully met when the return receipt specifies delivery to the designee by name,
       when the plaintiff has arranged for restricted delivery, and when . . . there is no
       question that the defendant has actually received the papers served and has
       actual notice of the suit.




                                                  4
Id. (internal citations omitted) (italicized emphasis added).

       The court finds Judge Robertson’s reasoning persuasive and adopts it in the instant

dispute. The plaintiffs followed the proper procedures for effecting service on the District by

mailing the required papers to the Mayor, the Attorney General and the Attorney General’s

designated agent via certified mail, return receipt requested, with restricted delivery, expressly

naming these officials as intended recipients in the address boxes accompanying the mailings.1

See Pls.’ Opp’n, Ex. 1. Furthermore, there is no allegation that the District did not actually

receive the papers or have actual notice of the suit. See generally Def.’s Mot. to Quash; Def.’s

Reply. Accordingly, the court denies the District’s motion to quash service.

                   B. The Court Denies the Plaintiffs’ Motion for Sanctions
                           and Request for a Show Cause Hearing

       The plaintiffs contend that the District should be sanctioned because it has been

tampering with mail service by having unauthorized employees open mail addressed to the

Mayor and the Attorney General in an effort to thwart service of process. See generally Pls.’

Mot. for Sanctions. The District responds that sanctions are inappropriate because the plaintiffs’

allegations are unsupported and the plaintiffs have not pointed out a single factual or legal

misrepresentation in its motion to quash. See generally Def.’s Opp’n.

       Under Federal Rule of Civil Procedure 11, the court may impose sanctions on attorneys

or unrepresented parties if “a pleading, written motion, or other paper . . . [is] presented for any

improper purpose[;] . . . the claims, defenses, and other legal contentions therein are

[un]warranted by existing law[;] . . . the allegations and other factual contentions have [no]




1
       The caption of the Amended Complaint contains the following language: “District of
       Columbia/SERVE – Darlene Fields, Esq. Agent for Service of Process Assistant Attorney
       General for District of Columbia.” See Am. Compl. at 1.


                                                  5
evidentiary support [or] the denials of factual contentions are [un]warranted on the evidence[.]”

FED. R. CIV. P. 11(b).

       The plaintiffs have put forward no evidence supporting their assertion that the District

deliberately tampered with mail service to prevent service of process from being effected on the

District. See generally Pls.’ Mot. for Sanctions. And although the court denies the District’s

motion to quash service, the arguments and assertions made in the District’s motion are not

completely unwarranted or unsupported by existing law. See Gresham v. District of Columbia,

No. 09-0029 (Apr. 29, 2009) (Mem. Order) (observing that the District had asserted a reasonable

legal position in alleging improper service). Accordingly, the court denies the plaintiffs’ motion

for sanctions.

       Likewise, the plaintiffs have put forward no evidence to support their allegation that the

District improperly influenced the clerk’s office of the district court to withhold default. See

generally Pls.’ Mot. for Sanctions. Nor have the plaintiffs articulated how the clerk’s office

exceeded its discretion in declining the plaintiffs’ request for entry of default while the District’s

motion to quash service was pending. See id. Accordingly, the court denies the plaintiffs’

request for a show cause hearing.



                                        IV. CONCLUSION

       For the foregoing reasons, the court denies the District’s motion to quash service and

denies the plaintiffs’ motion for sanctions. An Order consistent with this Memorandum Opinion

is separately and contemporaneously issued this 29th day of June, 2009.



                                                                 RICARDO M. URBINA
                                                                United States District Judge



                                                  6